Title: The American Commissioners to [the Committee of Secret Correspondence], 28 April 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Committee of Secret Correspondence,Franklin, Benjamin,Dickinson, John,Harrison, Benjamin,Jay, John,Johnson, Thomas


Gentlemen
Paris, April 28 1777
We wrote to you pretty fully on the State of Affairs here, in ours of the 12th of March and 19th of this Month, since which there has been little Alteration. There is yet no Certainty of a sudden Declaration of War, but the Preparations go on vigorously both here and in Spain, the Armies of france drawing towards the Sea Coasts, and those of Spain to the Frontiers of Portugal; and their fleets fitting in the Ports: But the Court still gives Assurances of Peace to the British Ambassador, The Nation in general all the while calling out for War.
We have receiv’d the Resolution of Congress of Feb. 5. for sending over a great Quantity of Cloathing upon the Credit of the States, in Case We cannot borrow Money of the Government to pay for them. We wrote before that the Loan proposed was at present impracticable; and we have not yet receiv’d the Credit We expected from Spain; the Arms We have bought, Ships building and the Brass Cannon ordered will demand great Sums; But as We shall receive a Payment from the farmers general next Month, and hope you will be very diligent in sending Remittances, We shall go as far upon our Credit as it can carry us, in sending the Cloathing required. Flints sufficient, we apprehend are already gone.
We have according to Orders notified the several Courts of the Intention of Congress to send Ministers to them: and delivered a Remonstrance to the Portugueze Ambassador concerning the Proceeding of that Court. As the Minister for Prussia may not soon arrive, and that Court has shewn a Disposition to treat, by entring into a Correspondence with us, We have thought it might be well that one of us should visit it immediately to improve its present good Dispositions and obtain, if possible, the Privilege of their Ports to trade and fit Ships in, and to sell our Prizes. Mr. Lee has readily undertaken this Journey, and will soon set out for Berlin, with Mr. Carmichael, who has already been there and pav’d the Way, and whom we recommend to Congress as a faithful serviceable Man, that ought to be encouraged.
Hon. the Secret Committee.(Copy)
 
Notation: Dr Franklin believes there was some additions made to this Letter before it was sent, but is not certain. W.T.F.
